





Exhibit 10.2
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




Amended and Restated Effective September 27, 2019








--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE 1. INTRODUCTION
1
1.1 Establishment of Plan
1
1.2 Purpose of the Plan
1
ARTICLE 2. DEFINITIONS
2
2.1 Definitions
2
2.2 Number and Gender
8
ARTICLE 3. PARTICIPATION AND SERVICE
8
3.1 General
9
3.2 Date of Participation
9
3.3 Duration; Rehire
9
3.4 Contribution Credit Service
10
3.5 Vesting Service
10
ARTICLE 4. RETIREMENT BENEFITS
10
4.1 Account
10
4.2 Contribution Credits and Special Contribution Credits
11
4.3 Annual Indexation Credits
13
4.4 Special Rules For Determining Balance of Accounts and for Crediting
Contribution Credits and Annual Indexation Credits
14
4.5 Vesting
16
4.6 Forfeiture
17
ARTICLE 5. PAYMENT OF BENEFITS; DEATH BENEFITS
17
5.1 Amount of Benefit
17
5.2 Automatic Form of Benefit Payment
18
5.3 Optional Forms of Benefit Payments
18
5.4 Automatic Time of Benefit Payment
20
5.5 Optional Time of Benefit Payment
20
5.6 Manner and Time of Elections
21
5.7 Death Benefits
22
5.8 Beneficiary Designation
23
ARTICLE 6. SOURCE OF PAYMENTS
24
ARTICLE 7. ADMINISTRATION
25
7.1 Committee
25
7.2 Procedures for Requesting Benefit Payments
26
ARTICLE 8. AMENDMENT AND TERMINATION
27
8.1 Amendment of the Plan
27
8.2 Termination of the Plan
27
8.3 Change in Control
28
8.4 Dissolution or Bankruptcy
28



i

--------------------------------------------------------------------------------




ARTICLE 9. MISCELLANEOUS PROVISIONS
29
9.1 Employment Rights
29
9.2 No Examination or Accounting
29
9.3 Records Conclusive
30
9.4 Severability
30
9.5 Counterparts
30
9.6 Taxes
30
9.7 Binding Effect
30
9.8 Assignment
31
9.9 Incapacity
32
9.10 Unsecured Creditor
32
9.11 Notice
32
9.12 Benefits Not Salary
33
9.13 Captions
33
9.14 Governing Law
33
9.15 Addresses
34
FEDERAL HOME LOAN BANK OF SAN FRANCISCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Schedule A
1
FEDERAL HOME LOAN BANK OF SAN FRANCISCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Schedule B
1
FEDERAL HOME LOAN BANK OF SAN FRANCISCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Schedule C
1

ii


--------------------------------------------------------------------------------



ARTICLE 1. INTRODUCTION
1.1  Establishment of Plan
Federal Home Loan Bank of San Francisco, incorporated under the laws of the
United States, first established the Federal Home Loan Bank of San Francisco
Supplemental Executive Retirement Plan effective January 1, 2003, then amended
and restated the Plan effective January 1, 2005, January 1, 2009, and July 1,
2013. This is an amendment and restatement of the Plan effective January 1,
2018.
1.2 Purpose of the Plan
The purpose of this Plan is to provide supplemental retirement benefits for a
select group of management or highly compensated employees of the Bank. Payments
under the Plan shall be made from the general assets of the Bank or from the
assets of the trust, if any, established as part of the Plan. It is intended
that the Plan remain at all times a nonqualified plan and that the trust, if
any, shall constitute a grantor trust under Sections 671 through 679 of the
Code. Until paid, any and all assets of any vehicle used for payment of benefits
under this Plan shall remain owned by the Bank, subject to the claims of its
general creditors in the event of the Bank’s insolvency.
This Plan, as amended and restated, is intended to meet the requirements of Code
Section 409A and the Treasury Regulations issued thereunder.
ARTICLE 2. DEFINITIONS
2.2 Definitions
Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below unless a different meaning is expressly provided or
plainly required by the context:
1



--------------------------------------------------------------------------------





(a)“Account” means the account established for a Participant pursuant to Section
4.1 of the Plan.
(b)“Actuarial Equivalent” means a benefit having the same value as the benefit
for which it is substituted. The determination of the Actuarial Equivalent of
any benefit as provided for under this Plan shall be made based on the factors
specified in the definition of Actuarial Equivalent in the Cash Balance Plan.
(c)“Annual Indexation Credit” means the credit to an Account described in
Section 4.3.
(d)“Bank” means Federal Home Loan Bank of San Francisco and any successor
thereto that agrees to assume the duties and obligations of the Bank hereunder.
(e)“Beneficiary” means the person or entity designated by a Participant or
Former Participant pursuant to Section 5.8 to receive any death benefit payable
under this Plan. If no Beneficiary is properly designated at the time of the
Participant’s or Former Participant’s death, or if no person so designated shall
have survived the Participant or Former Participant, the Beneficiary shall be
the surviving spouse, or if there is no surviving spouse, the Participant’s or
Former Participant’s estate. A Beneficiary designation will not become effective
unless it is made on the form designated by the Bank and it is received by the
Bank prior to the Participant’s death.
(f)“Benefit Equalization Plan” means the Federal Home Loan Bank of San Francisco
Benefit Equalization Plan, as amended from time to time.
(g)“Board of Directors” means the Board of Directors of the Bank.
(h)“Cash Balance Plan” means the Federal Home Loan Bank of San Francisco Cash
Balance Plan, as amended from time to time.


2

--------------------------------------------------------------------------------



(i)“Cause” means any of the following:
ARTICLE 1. Criminal or other willful misconduct of the Participant or Former
Participant that materially violates any laws, regulations or orders of any
government agency, including without limitation any laws, regulations or orders
applicable to the Bank; or
(1)Deliberate material failures of the Participant or Former Participant to
comply with the Bank’s policies and procedures or with any directive of the
Board of Directors.
(j)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(k)“Change in Control” means a transaction described in 12 United States Code
Section 1446(26), so long as that transaction also qualifies as a change in
ownership or effective control or a change in ownership of a substantial portion
of assets under Code Section 409A and the regulations promulgated thereunder.
(l)“Committee” means the committee appointed by the Board of Directors in
accordance with Section 7.1 of this Plan.
(m)“Compensation” means the base salary and other wages, “Annual Award” as
defined under the Federal Home Loan Bank of San Francisco Executive Incentive
Plan (“EIP”), any other short-term incentive compensation, commissions, and
other taxable remuneration payable to a Participant by the Bank for a Plan Year
or other period taken into account in making the determination. In applying this
definition, Compensation shall also include any salary reduction elected by the
Participant under Code Sections 125, 401(k) and 132(f)(4), and any deferrals or
contributions made by the Participant under any nonqualified deferred
compensation or excess benefit plans maintained by the Bank, including, without
limitation, the Deferred Compensation Plan and the Benefit Equalization Plan.
The foregoing notwithstanding, in determining a


3

--------------------------------------------------------------------------------



Participant’s Compensation, all “Deferred Awards” and “Gap Year Awards” as
defined under the EIP, any other long-term incentive compensation,
reimbursements and expense allowances, moving expenses, fringe benefits, income
attributable to group-term life insurance, long-term disability payments, meals
and lodging, contributions made by the Bank on behalf of the Participant to, and
all distributions from, qualified plans, nonqualified deferred compensation
plans, and excess benefit plans (including, without limitation, the Cash Balance
Plan, the Savings Plan, the Deferred Compensation Plan and the Benefit
Equalization Plan) shall be excluded.
(n)“Contribution Credit” means the credit to an Account described in Section
4.2(a).
(o)“Contribution Credit Service” means the service described in Section 3.4.
(p)“Deferred Compensation Plan” means the Federal Home Loan Bank of San
Francisco Deferred Compensation Plan, as amended from time to time.
(q)“Disability” means that a Participant:
(1)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
(2)is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under any
accident and health plan covering employees of the Participant’s employer.
The determination of the existence of a Disability shall be made by the Bank in
accordance with Code Section 409A.


4

--------------------------------------------------------------------------------





(r)“Final Average Pay” means the highest average annual Compensation of a
Participant during any three (3) consecutive calendar years completed during
which an individual is a Participant in the period preceding the determination
date. If the Participant received Compensation for fewer than three (3)
consecutive complete calendar years while a Participant, Final Average Pay shall
be determined taking into account either the Participant’s last three (3)
completed calendar years as a Participant, or, if fewer than three (3) calendar
years have been completed as a Participant, the Participant’s entire completed
service with the Bank.
(s)“Former Participant” means either:
(1)Any former employee of the Bank who has a vested Account under the Plan; or
(2)Any current employee of the Bank who was a Participant under the Plan without
regard to whether such individual’s Account is vested or nonvested.
(t)“Participant” means an employee who becomes a Participant as provided in
Article 3.
(u)“Pay Limitation” means the target annualized Compensation plus target
Deferred Award and Gap Year Award under the EIP and any other target long-term
incentive compensation of a Participant on the Participant’s date of hire by the
Bank, and adjusted for annual increases in target Compensation and target
Deferred Award and Gap Award and any other target long-term incentive
compensation, all as determined in the sole discretion of the Board of
Directors.
(v)“Plan” means the Federal Home Loan Bank of San Francisco Supplemental
Executive Retirement Plan, as established by this document and as amended from
time to time.
(w)“Plan Year” means the calendar year.
(x)“Savings Plan” means the Federal Home Loan Bank of San Francisco Savings
Plan, as amended from time to time.


5

--------------------------------------------------------------------------------



(y)“Special Contribution Credits” means the credit to an Account described in
Section 4.2(b).
(z)“Spouse” means:
(a) The person to whom a Participant is legally married under the laws of any
state or other jurisdiction; or
(b) A person of the same gender as the Participant with whom the Participant has
entered into a valid domestic partnership pursuant to the laws of the state of
California.
All uses of the word “spouse” (including a surviving spouse) in this Plan
document are deemed to be capitalized and to refer to this defined term
“Spouse.”


(aa)“Termination of Employment” means the Participant (or Former Participant)
ceasing to be employed in any capacity by the Bank for any reason whatsoever,
voluntary or involuntary, including by reason of death. Whether a Termination of
Employment has occurred is based on whether the facts and circumstances indicate
that the Member and the Bank reasonably anticipated that no further services
would be performed after a certain date. A Termination of Employment will not be
deemed to have occurred if a Participant (or Former Participant) continues to
provide services to the Bank as an employee, independent contractor or
otherwise, at an annual rate that is fifty percent (50%) or more of the services
rendered, on average, during the immediate preceding 36 months with the Bank (or
if less, such lesser period); provided, however, that a Termination of
Employment will be deemed to have occurred if the Participant’s (or Former
Participant’s) service with the Bank, as an employee, independent contractor or
otherwise, is reduced to an annual rate that is less than twenty percent (20%)
of the services


6

--------------------------------------------------------------------------------



rendered, on average, during the immediately preceding 36 months with the Bank
(or if less, such lesser period).
In addition to the foregoing, the employment of a Participant (or Former
Participant) shall not be deemed to be terminated while the Participant (or
Former Participant) is on military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or, if
longer, so long as the Participant’s (or Former Participant’s) right to
reemployment with the Bank is provided by either statute or contract. If the
period of leave exceeds six (6) months and the Participant’s (or Former
Participant’s) right to reemployment is not provided by either statute or
contract, then the employee is deemed to have a Termination of Employment on the
first day immediately following such six (6) month period.
For the purposes of this definition only, the term Bank includes Federal Home
Loan Bank of San Francisco and its entire controlled group within the meaning of
Code Section 414(b) and 414(c), using the 80% standard instead of the 50%
standard outlined in Treasury Regulations interpreting Code Section 409A.
(bb) “Total Retirement Income” means the amount determined under (1) and (2)
below projected using the assumptions, and in the manner, set forth in Section
4.4 below, determined as the Actuarial Equivalent of a single life annuity
commencing at the later of the Participant’s Normal Retirement Date (as defined
in the Cash Balance Plan) and the date of Termination of Employment with the
Bank.
(1)all benefits accrued by a Participant or Former Participant under the Cash
Balance Plan, the Financial Institutions Retirement Fund and this Plan
(excluding any Special Contribution Credits and Annual Indexation Credits
related to any Special Contribution Credits), plus


7

--------------------------------------------------------------------------------



(2) all benefits contributed by the Bank on behalf of a Participant or Former
Participant under the Deferred Compensation Plan and the Benefit Equalization
Plan with the exception of any matching contributions contributed by the Bank on
behalf of a Participant or Former Participant and any deferrals or contributions
made at the direction of the Participant or Former Participant.
(cc) Vesting Service” means the service described in Section 3.5.
2.2 Number and Gender
Except when otherwise indicated by the context, any use of any term in the
singular or plural shall also include the opposite number. As used in the Plan,
the masculine gender shall be deemed to refer to the feminine whenever
appropriate.
ARTICLE 3.  PARTICIPATION AND SERVICE
3.1 General
Participation in the Plan is limited solely to a select group of management or
highly compensated employees who hold positions that are designated by the Board
of Directors as covered under the Plan.
3.2 Date of Participation
An individual shall automatically become a Participant on the later of:
(a)        January 1, 2003, or
(b)        the date that the individual first begins service in a position that
the Board of Directors has designated as covered under the Plan.


8

--------------------------------------------------------------------------------



3.3  Duration; Rehire
(a)Participant. An employee who becomes a Participant shall continue to be a
Participant until the employee has a Termination of Employment with the Bank or
until the employee no longer serves in a position which the Board of Directors
has designated as covered under the Plan.
(b)Former Participant. An individual shall continue to be a Former Participant
until payment of his or her Account is made in full, begins, is forfeited
pursuant to Section 4.6, or unless he or she once again becomes a Participant
pursuant to Section 3.3(c).
(c)Rehire. A former employee who was a Participant in the Plan and is
subsequently rehired by the Bank shall once again become a Participant on the
date he or she begins service in a position that the Board of Directors has
designated as covered under the Plan. Such individual’s Contribution Credit
Service and Vesting Service shall be determined in accordance with the
provisions of Sections 3.4 and 3.5.
3.4 Contribution Credit Service
Except as otherwise provided in this Section, Contribution Credit Service shall
include the Participant’s aggregate periods of employment (including years and
fractions thereof) with the Bank or with an entity covered by the Financial
Institutions Retirement Fund on and after January 1, 1996. Notwithstanding the
foregoing, for Plan Years commencing before January 1, 2018, all employment with
the Bank necessary to complete six (6) months of Vesting Service as defined in,
and required for participation under, the Cash Balance Plan shall be excluded
from Contribution Credit Service for purposes of this Plan.


9

--------------------------------------------------------------------------------



3.5 Vesting Service
Vesting Service with respect to any Contribution Credit or Special Contribution
Credit and the Annual Indexation Credits associated therewith shall include a
Participant’s aggregate periods of employment (including years and fractions
thereof) with the Bank from the date such Participant became a Participant under
the Plan; provided, however, that for Plan Years commencing prior to January 1,
2018, Vesting Service with respect to a particular Contribution Credit and the
Annual Indexation Credits associated therewith shall include a Participant’s
aggregate periods of employment (including years and fractions thereof) with the
Bank from the date such Contribution Credit is credited to the Participant’s
Account.
ARTICLE 4. RETIREMENT BENEFITS
4.1 Account
(a)The Bank shall establish and maintain an Account on its books for each
Participant (and Former Participant) in the Plan. The balance of a Participant’s
(or Former Participant’s) Account as of any date shall be equal to the sum of
the Participant’s (or Former Participant’s) (i) Contribution Credits and related
Annual Indexation Credits, if any, as of that date, as adjusted pursuant to
Sections 4.4(b) and 4.4(c) below and, if applicable, Section 4.1(b) and (ii)
Special Contribution Credits and related Annual Indexation Credits, if any, as
of that date, as adjusted, if applicable, under Section 4.1(b), but without
adjustments under Sections 4.4(b) and (c). As of the date payment of benefits is
made or commences under this Plan, the Participant’s or Former Participant’s
Account shall be reduced to zero (0), such individual shall cease to be a
Participant or Former Participant, and, subject to other applicable provisions
of the Plan, benefits shall be paid under the automatic form of benefit payment
provided under Section 5.2 or, if applicable,


10

--------------------------------------------------------------------------------



the optional form of benefit payment elected by the Participant or Former
Participant under Section 5.3.
(b)Rehired Individuals. If an individual, in accordance with the provisions of
Section 3.3(c), once again becomes a Participant, then such individual’s Account
shall be determined as follows: upon the date such individual once again becomes
a Participant such individual’s Account shall be redetermined (without regard to
any distribution previously made or scheduled to be made) and shall be credited
only with those amounts which were unvested at the time of the earlier
termination and which were not a part of any distribution or scheduled
distribution. Any such unvested amounts shall be subject to the vesting
requirements set forth in Section 4.5.
4.2 Contribution Credits and Special Contribution Credits
(a)Crediting Accounts. A Contribution Credit shall be credited to the Account of
each Participant as follows:
(1)The Contribution Credit for a Plan Year shall be credited to the Account of
each Participant as of the last day of each Plan Year, beginning in 2003. No
Contribution Credit shall be credited to the Account of any Participant for, or
with respect to, any year prior to 2003.
(2)A Contribution Credit shall be credited to a Participant who has a
Termination of Employment or who ceases to be a Participant but otherwise
remains employed by the Bank during the course of a Plan Year solely for that
portion of Plan Year during which the individual was a Participant. The
Contribution Credit for a Participant who has a Termination of Employment shall
be credited as of the date of termination. The Contribution Credit for a
Participant who ceases to be a Participant but otherwise remains employed by the
Bank shall be credited as of December 31 of the applicable Plan Year.


11

--------------------------------------------------------------------------------





(3)Subject to Section 4.4 and other applicable provisions of the Plan, the
amount of the Contribution Credit credited to the Account of Participants shall
be determined in accordance with Schedule A attached hereto unless the Board of
Directors specifically provides that the amount of the Contribution Credit to a
particular Participant’s Account shall be determined in accordance with Schedule
B or Schedule C attached hereto. Additionally, the Board of Directors may, in
its discretion and from time to time, designate that the amount of the
Contribution Credit credited to the Account of a particular Participant or
Participants for a Plan Year shall be determined in accordance with a separate
Schedule, which Schedule shall be attached hereto. In no circumstances, however,
shall the Account of a Participant be credited with Contribution Credits for a
Plan Year under more than one Schedule. The Board of Directors must designate
any such alternative schedule (other than Schedules A, B or C attached hereto)
on or before December 31 of the Plan Year to which the schedule will apply to
any Participant or group of Participants.
(b)Special Contribution Credits. The Board of Directors may, in its sole
discretion, approve up to three Special Contribution Credits to be credited to a
Participant’s Account. Except as otherwise provided in Schedule C, the amount of
all Special Contribution Credits for a single Participant credited to such
Participant’s Account may not exceed the Participant’s Pay Limitation for the
applicable Plan Year.
(c)Former Participants. No Contribution Credits or Special Contribution Credits
shall be credited to the Account of any Former Participant with respect to any
period of time such individual was not a Participant.


12

--------------------------------------------------------------------------------



4.3 Annual Indexation Credits
(a)Crediting Accounts. Annual Indexation Credits shall be credited to the
Accounts of Participants and Former Participants as follows:
(1)The Annual Indexation Credit for a Plan Year shall be credited to the Account
of Participants and Former Participants as of the last day of each Plan Year
beginning in 2004. No Annual Indexation Credit shall be credited to the Account
of any Participant or Former Participant or with respect to any year prior to
2004.
(2)Subject to Section 4.4 and other applicable provisions of the Plan, the
amount of the Annual Indexation Credit credited to the Account of Participants
and Former Participants shall be six percent (6%) of the balance of the Account
determined as of the first day of the applicable Plan Year.
(b)Proration; Cessation of Annual Indexation Credits. The Annual Indexation
Credit for the Plan Year in which a Participant or Former Participant receives,
or begins receiving, payment of his or her benefit under this Plan shall be
prorated as provided in Section 4.4(a) below and no further Annual Indexation
Credits shall be credited to such Participant or Former Participant.
4.4 Special Rules For Determining Balance of Accounts and for Crediting
Contribution Credits and Annual Indexation Credits
(a)Proration. If the Account of a Participant or Former Participant is
determined as of a date during the Plan Year, the rules set forth in Section 4.2
and 4.3 shall be applied by treating the date of determination as the end of a
short Plan Year. In such a case, the Participant’s Compensation for the Plan
Year to the calculation date shall be used in determining


13

--------------------------------------------------------------------------------



Compensation and the Contribution Credit, and the Annual Indexation Credit shall
be prorated to reflect the portion of the year that has been completed as of the
date of determination.
(b)Total Retirement Income – Current Limitation. Notwithstanding anything in
this Plan to the contrary, the Total Retirement Income of a Participant or
Former Participant shall be limited to fifty percent (50%) of the Participant’s
or Former Participant’s Final Average Pay, and a Participant’s or Former
Participant’s Contribution Credits and/or Annual Indexation Credits, as
applicable, under this Plan shall be adjusted as set forth in Section 4.4(d)
below in order to ensure that such limit is observed. For this purpose Total
Retirement Income shall be determined as of the earlier of the last day of the
current Plan Year and the date payments begin, and Final Average Pay shall be
determined as of the earliest of the last day of the current Plan Year,
Termination of Employment (if any), and the date the Participant ceases to be a
Participant (if any).
(c)Total Retirement Income – Projected Limitation. Notwithstanding anything in
this Plan to the contrary, the projected Total Retirement Income of a
Participant shall be limited to fifty percent (50%) of the Participant’s
projected Final Average Pay, and a Participant’s Contribution Credits and/or
Annual Indexation Credits, as applicable, under this Plan shall be adjusted as
set forth in Section 4.4(d) below in order to ensure that such limit is
observed. For this purpose, in the case of a Participant who has not yet
attained age 65, Total Retirement Income and Final Average Pay shall be
projected from the last day of the current Plan Year to the date the Participant
attains age 65 by assuming four percent (4%) annual pay increases and that the
Participant remains a Participant until such projected date. The projected
limitation under this Section 4.4(c) shall not apply unless the Participant
remains a Participant until the last day of the Plan Year.


14

--------------------------------------------------------------------------------





(d)If, pursuant to Section 4.4(b), a Participant’s or Former Participant’s Total
Retirement Income exceeds the fifty percent (50%) limits set forth in Sections
4.4(b), then Contribution Credits and/or Annual Indexation Credits related to
Contribution Credits, as applicable, for the current and, if necessary, prior
Plan Years shall be reduced as necessary to limit Total Retirement Income
accordingly. If such Participant’s or Former Participant’s Total Retirement
Income subsequently falls below the fifty percent (50%) limits set forth in
Section 4.4(b), then any Contribution Credits and/or Annual Indexation Credits
related to such Contribution Credits previously reduced shall be restored as
necessary. For purposes of clarity, Section 4.4(d) does not at any time reduce
any Special Contribution Credits and/or Annual Indexation Credits related to
such Special Contribution Credits that have been credited to a Participant’s
Account.
(e)If, pursuant to Section 4.4(c), a Participant’s or Former Participant’s Total
Retirement Income is projected to exceed the fifty percent (50%) limits set
forth in Section 4.4(c), then the projected future Contribution Credits and/or
Annual Indexation Credits related to such Contribution Credits, as applicable,
shall be reduced, and, if necessary, Contribution Credits and/or Annual
Indexation Credits related to such Contribution Credits for the current Plan
Year, and then any prior Plan Years, shall be reduced to the extent required to
limit the projected Total Retirement Income accordingly. If such Participant’s
or Former Participant’s Total Retirement Income subsequently is projected to
fall below the fifty percent (50%) limits set forth in 4.4(c), then any
Contribution Credits and/or Annual Indexation Credits related to such
Contribution Credits previously reduced shall be restored as necessary, first
with respect to any prior Plan Years in order of the most recently reduced, and
second with respect to projected Plan Years. For purposes of clarity, Section
4.4(e) does not at any time reduce any Special Contribution


15

--------------------------------------------------------------------------------



Credits and/or Annual Indexation Credits related to such Special Contribution
Credits that have been credited to a Participant’s Account.
4.5 Vesting
The interest of each Participant in his or her Account shall vest as follows:
(a)Vesting of Contribution Credits. Each Participant shall become fully vested
in all Contribution Credits in the Participant’s Account upon the completion of
five (5) years of Vesting Service; provided, however, that for Contribution
Credits made to a Participant’s Account for any Plan Year that commenced before
January 1, 2018, each Participant shall become fully vested in a particular
Contribution Credit upon the completion of three (3) years of Vesting Service
following the beginning of the Plan Year (or portion thereof) with respect to
which such Contribution Credit is credited to the Participant’s Account.
(b)Special Contribution Credits. Each Participant shall become fully vested in
all Special Contribution Credits in the Participant’s Account upon the
completion of three (3) years of Vesting Service.
(c)Vesting of Annual Indexation Credits. Each Participant shall become fully
vested in that portion of each Annual Indexation Credit which has been credited
to his or her Account with respect to a particular Contribution Credit or
Special Contribution Credit at the same time such Participant becomes fully
vested in such Contribution Credit or Special Contribution Credit and all
further Annual Indexation Credits with respect to a particular vested
Contribution Credit or Special Contribution Credit shall be fully vested.
(d)Attainment of Age 62. Notwithstanding any other provision of this Plan to the
contrary, each Participant shall become fully vested in his or her Account on
the date such Participant


16

--------------------------------------------------------------------------------



attains age 62 and all further Contribution Credits, Special Contribution
Credits and Annual Indexation Credits to such Participant’s Account shall be
fully vested.
4.6 Forfeiture
Notwithstanding any other provision of this Plan to the contrary, each
Participant shall forfeit his or her entire unvested Account if the Participant
has a Termination of Employment for Cause. For purposes of the Plan, Cause shall
be determined by the Bank in its sole discretion using the definition set forth
in Section 2.1(i).
ARTICLE 5. PAYMENT OF BENEFITS; DEATH BENEFITS
5.1 Amount of Benefit
The benefit payable under this Plan to a Participant or Former Participant shall
be equal to such individual’s vested Account balance at the time payment is made
or commences.
5.2 Automatic Form of Benefit Payment
Unless a Participant or Former Participant elects, in the manner prescribed in
Section 5.6, an optional form of benefit payment set forth in Section 5.3 within
30 days of first becoming a Participant, the automatic form of benefit payment
under the Plan shall be a single lump sum.
5.3 Optional Forms of Benefit Payments
A Participant or Former Participant may elect in accordance with Sections 5.5
and 5.6 to receive his or her benefits in one of the following optional forms of
payment (which shall be the Actuarial Equivalent of the automatic form provided
in Section 5.2) to the extent applicable:


17

--------------------------------------------------------------------------------





(a)A Life Annuity Option. A life annuity payable to the Participant or Former
Participant as of the first day of each month until (and including) the month in
which the Participant or Former Participant dies.
(b)A Life Annuity Option with 20-Year Certain Guarantee. An annuity payable to
the Participant or Former Participant as of the first day of each month until
(and including) the later of the month in which the Participant or Former
Participant dies or two hundred and forty (240) months.
(c)A Life Annuity Option with 10-Year Certain Guarantee. An annuity payable to
the Participant or Former Participant as of the first day of each month until
(and including) the later of the month in which the Participant or Former
Participant dies or one hundred and twenty (120) months.
(d)A One-Half Life Annuity and One-Half Lump Sum. One half of the value of the
Participant’s Account is paid in a single lump sum and the remaining value of
the Participant’s Account is paid in a life annuity payable to the Participant
or Former Participant as of the first day of each month until (and including)
the month in which the Participant or Former Participant dies.
(e)A One-Half Life Annuity and One-Half Fixed Ten-Year Payout. One half of the
value of the Participant’s Account is paid in fixed equal monthly installments
over of period of one hundred and twenty (120) months, and the remaining value
of the Participant’s Account is paid in a life annuity payable to the
Participant or Former Participant as of the first day of each month until (and
including) the month in which the Participant or Former Participant dies.


18

--------------------------------------------------------------------------------





(f)A Contingent fifty Percent (50%) Annuitant Option. An annuity payable as of
the first day of each month to the Participant or Former Participant, for life,
with a continuing annuity to the Beneficiary if the Beneficiary survives the
Participant or Former Participant, in an amount which is fifty percent (50%) of
the monthly annuity payable to the Participant or Former Participant, beginning
with the first day of the month following the Participant’s or Former
Participant’s death and continuing for the Beneficiary’s lifetime.
(g)A Ten-Year Installment Option. A schedule of equal annual installment
payments for a period of ten years payable to the Participant or Former
Participant commencing as provided under Section 5.4(b) and then payable
annually on each anniversary of the first installment payment during the
installment payment schedule. For purposes of determining the amount of the
installment payments, the Account Balance of the Participant or Former
Participant shall be credited with six percent (6%) annual interest for each
twelve-month period during the installment period.
(h)A One-Half Lump Sum and One-Half Ten-Year Installment Option. One-half of the
value of the Participant’s or Former Participant’s Account is paid in a single
lump sum and the remaining value of the Participant or Former Participant’s
Account is paid pursuant to a schedule of equal annual installment payments for
a period of ten years commencing concurrently pursuant to Section 5.4(b) and
then payable annually on each anniversary of the first installment payment
during the payment schedule. For purposes of determining the amount of the
installment payments on the remaining one-half of the Account Balance, the
Account Balance of the Participant or Former Participant shall be credited with
six percent (6%) annual interest for each twelve-month period during the
installment period.


19

--------------------------------------------------------------------------------



5.4 Automatic Time of Benefit Payment
(a)Automatic Time. Unless a Participant or Former Participant elects, in the
manner prescribed in Section 5.6, an optional time of benefit payment within 30
days of first becoming a Participant, the automatic time of payment of a benefit
under the Plan shall be the earlier of the Participant’s Termination of
Employment, death or Disability.
(b)Date Payment is Made. Payment of a benefit under the Plan shall begin as soon
as administratively practicable, but not later than 90 days, following
Termination of Employment, death or Disability. The Bank shall decide, in its
sole discretion, when the exact date payment shall begin within such 90-day
period.
5.5 Optional Time of Benefit Payment
Notwithstanding Section 5.4(b) above, if a Participant has a Termination of
Employment at age 45 or older he may elect to defer payment of benefits under
the Plan beyond such Termination of Employment, provided such election is made
in accordance with Section 5.6 and the distribution is to be made on a specified
date, death or Disability. No payment of benefits may be made under this Plan
prior to Termination of Employment, death or Disability. Notwithstanding the
foregoing, distributions shall commence no later than the April 1 following the
end of the calendar year in which the later of the two following events occur:
(1) the Participant reaches age 70 ½, or (2) the Participant has a Termination
of Employment.
5.6 Manner and Time of Elections
(a)The election of an optional form or time of benefit payment shall be made on
such forms as may be prescribed by the Bank. Except as provided in Section
5.6(b), a Participant must make an election regarding the optional form of
benefit and the optional time of benefit payment within


20

--------------------------------------------------------------------------------



30 days of first becoming a Participant and such election shall be irrevocable
on the beginning of the 31st day after becoming a Participant. If no election is
made within such 30 days, the automatic form of benefit payment and automatic
time of benefit payment rules will apply. A Participant (or Former Participant)
may modify his election or the automatic form and time of benefit but the date
the modification is submitted to the administrator must be at least twelve (12)
months prior to the Participant’s (or Former Participant’s) scheduled
distribution date, the modification shall not be effective for twelve (12)
months after it becomes irrevocable and the first payment under the modified
distribution date must occur at least five (5) years after the date such payment
would have been made absent the modification; provided, however, that the
additional five (5) years shall not apply to payments elected to be made upon
death or to any change in the form of payment between annuities that are
Actuarial Equivalents. The election to modify in the preceding sentence shall be
irrevocable twelve (12) months prior to the scheduled distribution date absent
the modification.
(b)The rules regarding elections apply to rehired employees described in Section
4.1(b), in the same way it applies to newly eligible employees.
(c)Notwithstanding any other provision in the Plan to the contrary, during 2008
a Participant may modify the form of distribution and the distribution date
elected under Section 5.6(a), provided that the election is made not later than
December 31, 2008. No election under this Section shall: (1) change the payment
date of any distribution otherwise scheduled to be paid in 2008 or cause a
payment to be paid in 2008, or (2) be permitted after December 31, 2008.
(d)Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(a)(3) of the Code and the
regulations promulgated thereunder.


21

--------------------------------------------------------------------------------





(e)The Committee may delay any payment to a Participant or Former Participant
upon the Committee’s reasonable anticipation of one or more of the following:
(i) making such payment would jeopardize the Bank’s ability to continue as a
going concern and the payment is made to the Participant during the first
taxable year in which making the payment would not have such effect on the Bank;
or (ii) making such payment would violate Federal securities laws or other
applicable law.
5.7 Death Benefits
(a)In the case of a Participant or Former Participant:
(1)who has a vested interest in his or her Account balance; and
(2)who dies before benefit payment has been made in the case of the lump sum
automatic form of payment pursuant to Section 5.2, or who has elected an
optional form of payment pursuant to Section 5.3 (other than 5.3(f)) and dies
before any payment has begun, the amount of the vested Account balance shall be
paid in a lump sum to the Participant’s or Former Participant’s Beneficiary
eighteen (18) months after the death of the Participant or Former Participant.
In order to change the form or the time of the payment, the Beneficiary must
make an election within six (6) months after the Participant’s or Former
Participant’s death to receive a distribution in a form that is available to
Beneficiaries under Section 5.3, such election shall be irrevocable on the six
(6) month anniversary of the Participant’s death and shall not be effective for
twelve (12) months after the date such election becomes irrevocable. If the
Beneficiary fails to make a timely election, the Beneficiary will receive the
benefit in the form of a lump sum at the end of the eighteen (18) month period.
The Beneficiary cannot elect to receive: (1) payment past the date that is the
April 1 following the end of the calendar year in which the Participant would


22

--------------------------------------------------------------------------------



have attained age 70 ½, (2) benefits in a form not allowed under the Cash
Balance Plan and (3) benefits before the end of the eighteen (18) month period.
(b)In the case of a Participant or Former Participant:
(1)who has a vested interest in his or her Account balance; and
(2)who has elected the contingent fifty percent (50%) annuitant option pursuant
to Section 5.3(b) and who dies either before or after benefit payment has begun,
the amount of the vested Account balance shall be paid or continue to be paid in
the form of the contingent fifty percent (50%) annuitant option described in
Section 5.3(f).
(c)In no other case shall any amount be paid to a Participant’s or Former
Participant’s Beneficiary.
5.8 Beneficiary Designation
A Participant or Former Participant may designate a person or other entity as
the Beneficiary to receive any death benefit payable under the Plan. Each
Beneficiary designation shall be in the form prescribed by the Bank, shall be
effective only when properly filed in writing with the Bank before the earlier
of the Participant’s or Former Participant’s death or the time payment is made
or commences, and shall revoke all prior designations by the Participant or
Former Participant.
ARTICLE 6.  SOURCE OF PAYMENTS
All benefits payable under the Plan shall be paid as they become due and payable
by the Bank out of its general assets. Nothing contained in this Plan shall be
deemed to create a trust of any kind for the benefit of Participants, Former
Participants or their Beneficiaries or create a


23

--------------------------------------------------------------------------------



fiduciary relationship between the Bank and the Participants, Former
Participants or their Beneficiaries. To the extent that any person acquires a
right to receive benefits under the Plan, such rights shall be no greater than
the right of any unsecured general creditors of the Bank. Notwithstanding the
foregoing, the Bank may, in its sole discretion, execute a trust agreement with
a trustee, or enter into one or more contracts with an insurance company or
companies, or adopt a combination of both methods of funding. Any such trust so
established shall be a “rabbi” grantor trust under Sections 671 through 679.


24

--------------------------------------------------------------------------------



ARTICLE 7. ADMINISTRATION
7.1 Committee
(a)General. The Committee, subject to those powers which the Board of Directors
has reserved as described in Article 8 below, shall have general authority over,
and responsibility for, the administration and interpretation of the Plan. The
Committee shall have full power, authority and discretion to interpret and
construe the Plan, to make all determinations considered necessary or advisable
for the administration of the Plan and the trust, if any, the calculation of the
amount of benefits payable under the Plan, and to review claims for benefits
under the Plan. The Committee’s interpretations and constructions of the Plan
and its decisions or actions thereunder shall be binding and conclusive on all
persons for all purposes.
(b)Composition. The Committee shall consist of at least three individuals, each
of whom shall be appointed by the Board of Directors. Any Committee member may
resign by delivering his or her written resignation to the Committee no later
than fifteen (15) days before the effective date of the resignation. The Board
of Directors may remove any member of the Committee at any time and for any
reason with or without advance written notice. Vacancies in the Committee
arising by resignation, death, removal or otherwise shall be filled by the Board
of Directors.
(c)Committee Procedures. The Committee shall elect or designate one of its own
members as Chair, establish its own procedures and the time and place for its
meetings and provide for the keeping of minutes of all meetings. A majority of
the members of the Committee shall constitute a quorum for the transaction of
business by the Committee. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chair, without a meeting by mail or telephone, provided that all of the
Committee members are informed in writing of the matter to be voted upon. The
Committee may establish procedures


25

--------------------------------------------------------------------------------



pursuant to which a Committee member may elect not to participate in a Committee
proceeding in which such member has an interest. No Committee member shall be
entitled to act on or decide any matters relating solely to such Committee
member as a Participant or any of his or her rights or benefits under the Plan.
(d)Expenses. All expenses incurred by the Committee in its administration of the
Plan shall be paid by the Bank. The Committee members shall not receive any
special compensation for serving in such capacity but shall be reimbursed for
any reasonable expenses actually incurred in connection therewith. No bond or
other security is required of the Committee or any member thereof in any
jurisdiction.
(e)Liability; Indemnification. No Committee member shall be personally liable by
reason of any instrument executed by such Committee member, or action taken by
the member in his or her capacity as a Committee member, acting in good faith
and exercising reasonable care, nor for any mistake of judgment made in good
faith. Committee members may be entitled to indemnification for certain costs,
expenses and liabilities to the fullest extent permitted by applicable law and
regulations and the charter and bylaws of the Bank, and subject to the terms and
conditions set forth in such bylaws.
7.2 Procedures for Requesting Benefit Payments
To obtain Plan benefits, a Participant, Former Participant or Beneficiary must
file a written application with the Bank. Procedures for filing a claim in the
event that Plan benefits are denied in whole or in part may be obtained from the
Bank.


26

--------------------------------------------------------------------------------



ARTICLE 8. AMENDMENT AND TERMINATION
8.1 Amendment of the Plan
The Bank reserves the right to amend the Plan at any time and in any respect
whatsoever by action of its Board of Directors or by such other means as may be
prescribed by the Board of Directors. The President of the Bank shall have
authority to make administrative and other amendments to the Plan as may be
necessary or appropriate to facilitate the administration, management, and
interpretation of the Plan or to conform the Plan thereto (including any such
amendments as necessary or appropriate from time to time to conform the Plan to
changes in applicable laws), provided that any such amendment or action does not
have a material effect on the then currently estimated cost to the Bank of
maintaining the Plan. All amendments to the Plan that have a material effect on
the then currently estimated cost to the Bank of maintaining the Plan must be
approved by the Board of Directors. Retroactive Plan amendments may not decrease
the Account balance of any Participant or Former Participant determined as of
the time the amendment is adopted, unless the Participant or Former Participant
consents in writing.
8.2 Termination of the Plan
While it is the intent of the Bank to maintain the Plan indefinitely, it
reserves the right to terminate the Plan in whole or in part by action of the
Board of Directors (or by such other means as may be prescribed by the Board of
Directors) at any time.
Upon termination of the Plan, no further benefits shall accrue under the Plan to
any Participant or Former Participant. In the event of a termination of the
Plan, the Bank may determine that the Accounts will be distributed. If the Board
of Directors determines that the Plan is to be terminated and distributions are
to be made, the Accounts will be distributed within the


27

--------------------------------------------------------------------------------



period beginning twelve (12) months after the date the Plan was terminated and
ending twenty-four (24) months after the date the Plan was terminated, or
pursuant to Article 5 of the Plan, if earlier, and otherwise in accordance with
Treasury Regulation § 1.409A-3(j)(4)(ix)(C). Any liquidation and termination of
the Plan will not occur proximate to a downturn in the financial health of the
Bank, as prohibited by Code Section 409A. If the Plan is terminated and Accounts
are distributed, the Bank shall: (1) terminate all arrangements for Participants
that are required to be aggregated with the Plan under Code Section 409A and (2)
not adopt a new plan for Participants that would be aggregated with the Plan
under Code Section 409A, at any time within three (3) years following the date
of the termination of the Plan.
8.3 Change in Control
The Bank may terminate the Plan within 30 days prior to or twelve (12) months
following a Change in Control and distribute the Accounts of the Participants or
Former Participants within the twelve (12) month period following a termination
of the Plan and otherwise in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)(B). If the Plan is terminated and Accounts are distributed in
connection with a Change in Control, the Bank shall: (1) terminate all
arrangements for Participants that are required to be aggregated with the Plan
under Code Section 409A and (2) not adopt a new plan for Participants that would
be aggregated with the Plan under Code Section 409A, at any time within three
years following the date of the termination of the Plan.
8.4 Dissolution or Bankruptcy
The Plan shall automatically terminate upon a corporate dissolution or
bankruptcy provided that Participants’ (or Former Participant’s) Accounts are
distributed and included in the gross income of the Participants (or Former
Participants) by the latest of: (i) the Plan Year in which the Plan termination,
(ii) the first Plan Year in which payment of the Accounts is administratively


28

--------------------------------------------------------------------------------



practicable, or (iii) the calendar year in which the amount is no longer subject
to a substantial risk of forfeiture and otherwise in accordance with Treasury
Regulation § 1.409A-3(j)(4)(ix)(C). A corporate dissolution or bankruptcy will
have occurred only if the transaction qualifies as both a liquidation or
reorganization under 12 United States Code Section 1446(26) and a dissolution or
bankruptcy under Code Section 409A and the regulations promulgated thereunder.
ARTICLE 9. MISCELLANEOUS PROVISIONS
9.1 Employment Rights
Nothing contained in this Plan or any modification of the Plan or act done in
pursuance of this Plan shall be construed as giving any Participant or Former
Participant any legal or equitable right with respect to his or her employment
against the Bank (or any director, officer or employee thereof), unless
specifically provided in this Plan or under applicable law, or as giving any
person a right to be retained in the employ of the Bank. All employees shall
remain subject to assignment, reassignment, promotion, transfer, layoff,
reduction, suspension, and discharge to the same extent as if this Plan had
never been established.
9.2 No Examination or Accounting
Neither this Plan nor any action taken under it shall be construed as giving any
person the right to an accounting or to examine the books or affairs of the
Bank, the Plan, or the Committee, except to the extent required by law.
9.3 Records Conclusive
The records of the Bank and the Committee shall be conclusive in respect to all
matters involved in the administration of the Plan to the extent permitted by
applicable law.


29

--------------------------------------------------------------------------------



9.4 Severability
In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
this Plan, and it shall be construed and enforced as if such illegal or invalid
provision had never been included.
9.5 Counterparts
This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counter parts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.
9.6 Taxes
The Bank shall withhold, or cause to be withheld, from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law be withheld with respect to such payment.
9.7 Binding Effect
The Plan shall be binding upon and inure to the benefit of the Bank and its
successors and assigns and the Participants, Former Participants, their
Beneficiaries and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its assets to, another organization which assumes the Plan and all
obligations of the Bank thereunder.
In any agreement or plan which the Bank may enter into to effect any merger,
consolidation, reorganization, or transfer of assets, except as provided in
Section 8.3, the Bank agrees that it shall make appropriate provision for the
preservation of the Participants’ and Former


30

--------------------------------------------------------------------------------



Participants’ benefits accrued under the Plan prior to such merger,
consolidation, reorganization or transfer of assets. Upon such a merger,
consolidation, reorganization, or transfer of assets and assumption of the Plan
obligations of the Bank, the term “Bank” shall refer to such other organization
and the Plan shall continue in full force and effect.
9.8 Assignment
No Participant or Former Participant or Beneficiary shall have the right to
assign, transfer, hypothecate, encumber or anticipate his or her benefits under
the Plan, nor shall the benefits under this Plan be subject to any legal process
to levy upon or attach the benefits for payment of any claim against the
Participant or Former Participant or his or her Beneficiary. In the event of any
attempted assignment or transfer, the Bank shall have no further liability
hereunder. The foregoing notwithstanding, in accordance with procedures that are
established by the Committee (including procedures requiring prompt notification
to the affected Participant or Former Participant and each alternate payee of
the receipt by the Plan or the Bank of a domestic relations order and its
procedures for determining the qualified status of such order) and subject to
Code Section 409A, a judicial order for purposes of or pertaining to domestic
relations (which orders do not alter the amount, timing, or form of benefit
other than to have it commence at the earliest permissible date) shall be
honored by the Plan and the Bank if the Committee or its designee determines
that such order would constitute a qualified domestic relations order (within
the meaning of Section 414(p)(1)(B) of the Code) if the Plan were a qualified
retirement plan under Section 401(a) of the Code.
9.9 Incapacity
If the Committee is presented with credible evidence that any person to whom any
amount is or was payable under the Plan is unable to care for his or her affairs
because of illness or accident,


31

--------------------------------------------------------------------------------



or is a minor, or has died, then any payment, or any part thereof, due to such
person or his or her estate (unless a prior claim therefor has been made by a
duly appointed legal representative), may, if the Committee is so inclined, be
paid to such person’s spouse, child, or other relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. In making such a finding the Committee may rely on the advice of
experts chosen by the Committee in its sole discretion. Any payment consequent
on such finding shall be in complete discharge of the liability of the Plan and
the Bank therefor.
9.10 Unsecured Creditor
To the extent that any person acquires a right to receive payments from the Bank
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Bank.
9.11 Notice
Any election, application, claim, designation, request, notice, instruction or
other communication required or permitted to be made by a Participant, Former
Participant, Beneficiary, or other person to the Committee shall be made in
writing and in such form as is prescribed from time to time by the Committee and
shall be mailed by first-class mail, postage pre-paid or delivered to such
location as shall be specified by the Committee and shall be deemed to have been
given and delivered only upon receipt thereof at such location.
9.12 Benefits Not Salary
The benefits payable under the Plan shall be independent of, and in addition to,
any other benefits provided by the Bank and shall not be deemed salary or other
remuneration by the Bank


32

--------------------------------------------------------------------------------



for the purpose of computing benefits to which any Participant or Former
Participant may be entitled under any other plan or arrangement of the Bank.
9.13 Captions
The captions preceding the sections of the Plan have been inserted solely as a
matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.
9.14 Governing Law
The Plan is intended to constitute an unfunded Plan for a select group of
employees and rights thereunder shall be construed according to the laws of the
State of California, without giving effect to the choice of law principles
thereof, and the laws of the United States, as applicable. The Plan shall be
construed in a manner that is consistent and compliant with Section 409A of the
Code, and any regulations promulgated thereunder. Any provision that is
noncompliant with Section 409A of the Code is void or deemed amended to comply
with Section 409A of the Code. The Bank does not guarantee or warrant the tax
consequences of the Plan, and the Participants shall in all cases be liable for
any taxes due with respect to the Plan.
9.15 Addresses
Each Participant or Former Participant must file with the Bank from time to time
in writing his or her post office address and each change of post office
address. The communication, statement or notice addressed to a Participant or
Former Participant at the last post office address filed with the Bank, or if no
address is filed with the Bank, then at the last post office address as shown on
the records of the Bank, shall be binding on the Participant or Former
Participant and


33

--------------------------------------------------------------------------------



his or her Beneficiaries for all purposes of the Plan. The Bank shall not be
required to search for or locate a Participant, Former Participant or his or her
Beneficiary.
IN WITNESS WHEREOF, the Federal Home Loan Bank of San Francisco has caused this
amendment and restatement to the Federal Home Loan Bank of San Francisco
Supplemental Executive Retirement Plan, effective September 27, 2019, to be
executed by its duly authorized officers, this 31st day of July, 2020.
FEDERAL HOME LOAN BANK OF SAN FRANCISCO




Signature: /s/ Stephen P. Traynor 
Name: Stephen P. Traynor 
Title: Acting President and Chief Executive Officer 




Signature: /s/ Elena Andreadakis 
Name: Elena Andreadakis 
Title: Executive Vice President, Chief Administrative Officer




34


--------------------------------------------------------------------------------



▪FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Schedule A


Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Year beginning in 2018 and for subsequent Plan Years, Contribution
Credits shall be credited to the Account of each Participant as follows (unless
the Board of Directors specifically designates that a different Schedule is
applicable to such Participant):
A.1 20% of Compensation for Contribution Credit Service less than 5 years.
A.2 25% of Compensation for Contribution Credit Service of 5 or more.
Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Years beginning in 2003 and ending in 2017, Contribution Credits for
Participants designated under Schedule A shall be credited to the Account of
each Participant as follows:
A.1 8% of Compensation for Contribution Credit Service less than 10 years.
A.2 12% of Compensation for Contribution Credit Service of 10 or more but less
than 15 years.
A.3 16% of Compensation for Contribution Credit Service of 15 years or more.
For purposes of this Schedule A, Compensation shall include only Compensation
earned by the Participant during the applicable Plan Year while a Participant in
the Plan. Additionally, for purposes of this Schedule, Contribution Credit
Service shall be determined as of the first day of the applicable Plan Year. No
Contribution Credits shall be credited to the Account of any Participant under
this Schedule A for, or with respect to, any year prior to 2003.




A-1




--------------------------------------------------------------------------------



▪FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Schedule B


Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Year beginning in 2003 and for subsequent Plan Years, the Account of
each Participant to whom the Board of Directors has specifically designated this
Schedule B applies shall be credited with Contribution Credits as follows:
B.1 10% of Compensation for Contribution Credit Service less than 10 years.
B.2 15% of Compensation for Contribution Credit Service of 10 or more but less
than 15 years.
B.3 20% of Compensation for Contribution Credit Service of 15 years or more..
For purposes of this Schedule, Compensation shall include only Compensation
earned by the Participant during the applicable Plan Year while a Participant in
the Plan. Additionally, for purposes of this Schedule, Contribution Credit
Service shall be determined as of the first day of the applicable Plan Year. No
Contribution Credits shall be credited to the Account of any Participant under
this Schedule B for or with respect to any year prior to 2003.




B-1


--------------------------------------------------------------------------------



▪FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


Schedule C


Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Year beginning in 2018 and for subsequent Plan Years, the Account of
each Participant to whom the Board of Directors has specifically designated this
Schedule C applies shall be credited with Contribution Credits as follows:
C.1 25% of Compensation for Contribution Credit Service less than 5 years.
C.2 35% of Compensation for Contribution Credit Service more than 5 years.
Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Year beginning in 2016 and ending in 2017, the Account of each
Participant to whom the Board of Directors has specifically designated this
Schedule C applies shall be credited with Contribution Credits as follows:
C.1 10% of Compensation for Contribution Credit Service less than 4 years.
C.2 15% of Compensation for Contribution Credit Service of 4 or more but less
than 9 years.
C.3 20% of Compensation for Contribution Credit Service of 9 years or more.
For purposes of this Schedule, Compensation shall include only Compensation
earned by the Participant during the applicable Plan Year while a Participant in
the Plan. No Contribution Credits shall be credited to the Account of any
Participant under this Schedule C for or with respect to any year prior to 2016.


C-1

--------------------------------------------------------------------------------





Additional Discretionary Contribution Credit
The amount of all Special Contribution Credits credited to the Account of a
Participant, whom the Board of Directors has specifically designated that this
Schedule C applies, may not exceed twice the Participant’s Pay Limitation for
the applicable Plan Year.
Supplemental Three Year Contribution Credit
Subject to applicable provisions of the Plan and subject to prior review and
non-objection by the Federal Housing Finance Agency, the Account of a
Participant to whom the Board of Directors has specifically designated that the
Supplemental Three Year Contribution Credit set forth on this Schedule C applies
shall be credited with additional Contribution Credits as follows:
$200,000 Contribution Credit on the thirtieth (30th day) following the
Participant’s employment commencement date with the Bank.
$200,000 Contribution Credit on the first anniversary of the Participant’s
employment commencement date with the Bank.
$200,000 Contribution Credit on the second anniversary of the Participant’s
employment commencement date with the Bank.
No Contribution Credit shall be made under this Supplemental Three Year
Contribution Credit schedule on any date set forth herein if the Participant has
a Termination of Employment prior to such date; provided, however, if the
Participant has a Termination of Employment prior to the second anniversary of
the Participant’s employment commencement date with the Bank solely by reason of
the Participant’s death, Disability, or involuntary termination by the Bank
without Cause, then on the Participant’s date of Termination of Employment the
Participant’s Account will be credited with a pro rata portion of the next
scheduled $200,000 Contribution Credit only, with


C-2

--------------------------------------------------------------------------------



such proration based on the ratio of (i) the number of days of the Participant’s
employment with the Bank following the then most recent anniversary of the
Participant’s employment commencement date with the Bank (or the employment
commencement date itself if the Participant has not reached the Participant’s
first anniversary) to (ii) 365 days.
Notwithstanding Section 4.5 of the Plan, each Contribution Credit under this
Supplemental Three Year Contribution Credit schedule only shall be fully vested
immediately upon its crediting date. ,


C-3